 



Exhibit 10.1
United Parcel Service, Inc.
Restricted Stock Unit Award Agreement
2007 Long-Term Incentive Performance (LTIP) Awards
(Not Transferable)
     THIS CERTIFIES THAT ___ has been granted a target award of ___ Restricted
Stock Units (“RSUs”). Each RSU has a value that equals the value of one share of
the class A common stock of UNITED PARCEL SERVICE, INC., a Delaware corporation
(the “Company”). A RSU is sometimes referred to as a “long-term incentive
performance award” or “LTIP.”
Terms and Conditions
     1. Plan. This target award is granted pursuant to the United Parcel
Service, Inc. Incentive Compensation Plan (the “Plan”), and is subject to the
conditions and limitations set forth in the Plan document, as the same may be
amended from time to time. All of the terms and provisions of the Plan are
incorporated herein by reference. Terms not defined in this award agreement are
defined in the Plan.
     2. Measurement Tranches.
          (a) General Rule. Ninety percent (90%) of your target award is divided
into 3 substantially equal annual performance measurement tranches (one for each
calendar year during the 3-year award cycle running from January 1, 2007 through
December 31, 2009 (the “LTIP cycle”)) and ten percent (10%) of your target award
is based on satisfaction of an earnings per share target for calendar year 2009
(the “earnings measurement tranche”):

      Tranche   Target RSUs
Performance Measurement — 2007
   
Performance Measurement — 2008
   
Performance Measurement — 2009
   
Earnings Measurement — 2009
   

          (b) Performance Measurement Tranches. The number of RSUs actually
earned for each performance measurement tranche will be determined after the end
of the relevant calendar year based on the achievement of specific performance
targets established for that year and the applicable performance target matrix
(discussed below). The performance criteria for 2007 — 2009 are growth in
consolidated revenue (i.e., total company revenue as reported in the Company’s
quarterly and annual financial statements) and consolidated operating return on
invested capital. The Committee retains the discretion to adjust the Company’s
results during the LTIP cycle to exclude the effects of certain transactions and
accounting changes for purposes of determining achievement of the performance
targets.
     For each RSU performance measurement tranche, the Committee will develop a
performance target matrix that will provide for 100% payment of the target RSUs
for the tranche upon 100% achievement of the performance targets for the year.
The matrix also may provide for payment of a percentage less than or more than
100% of the target RSUs for the tranche based on achievement of performance
targets at a percentage less than or more than, respectively, 100%. Your
performance targets matrix for 2007 is attached as Exhibit A. Performance
targets matrices for 2008 and 2009 will be provided to you in the first quarter
of the applicable year. At the end of each year, the Committee will certify the
extent to which the performance targets have been achieved and the resulting
RSUs earned for the tranche. Once the payment percentage for a particular
tranche has been applied to a performance measurement tranche, the number of
RSUs in that tranche is fixed. After the number of RSUs in a performance
measurement tranche becomes fixed, the RSUs in that tranche will be credited to
your RSU account.
          (c) Earnings Per Share Measurement Tranche. The earnings per share
target for

4



--------------------------------------------------------------------------------



 



calendar year 2009 is set forth on the attached Exhibit A. You will receive this
portion of your award only if the Company meets the earnings per share target
for the 2009 calendar year and you are employed in an eligible job
classification by the Company or a Subsidiary on January 31, 2010. If the
earnings per share target is not met or you are not employed in an eligible job
classification with the Company or a Subsidiary on January 31, 2010, you will
not receive this portion of your award. For this purpose, earnings per share is
as reported in the Form 10-K filed by the Company with the Securities and
Exchange Commission for the year ending December 31, 2009, as adjusted in the
Committee’s discretion to exclude the effects of certain transactions and
accounting changes for purposes of determining achievement of the earnings per
share target. After the Form 10-K for the year ending December 31, 2009 is
filed, the Committee will certify if the earnings per share target has been met
and the RSUs credited to your account, if any, for the earnings per share
measurement tranche.
     3. Bookkeeping Account. A bookkeeping account will be maintained to keep
track of the RSUs you earn and any dividend equivalents attributable to your
RSUs as described below.
     4. Dividend Equivalents. The RSUs credited to your account that are
attributable to a particular performance measurement tranche will be credited
quarterly with dividend equivalent units for dividends paid on a share of the
Company’s class A common stock, by

  —   multiplying the cash (or stock) dividend paid per share of the Company’s
class A common stock by the number of RSUs (and previously credited dividend
equivalent units) attributable to that tranche prior to adjustment for
dividends, and     —   dividing the product determined above by the New York
Stock Exchange closing price of the Company’s class B common stock on the day
the dividend is declared.

Each dividend equivalent unit has a value equal to one share of the Company’s
class A common stock. Each quarter, the Committee will authorize the crediting
of the dividend equivalent units. Dividend equivalent units will vest at the
same time as the underlying RSU tranche (discussed below).
     5. Vesting.
          (a) General Rule. The RSUs and dividend equivalent units credited to
your account during the LTIP cycle will vest on January 31, 2010; provided that
you are employed by the Company or a Subsidiary on that date. The benefit
payable to you will be based entirely on the number of vested RSUs and dividend
equivalent units credited to your account at the time the award becomes payable,
generally, on March 12, 2010 following the completion of the LTIP cycle.
          (b) Demotion. If you are demoted before January 31, 2010 to a position
that would have been ineligible to receive a LTIP award under the 2007 LTIP
program, you will forfeit any right to RSUs for the performance measurement
tranche for the year in which your demotion occurs and any performance
measurement tranche commencing after your demotion. You also will forfeit any
right to RSUs for the earnings measurement tranche. You will retain any RSUs and
dividend equivalent units credited to your account prior to your demotion,
subject to satisfaction of the vesting requirements of Section 5(a) or (c) of
this award agreement.
          (c) Death, Disability or Retirement. If your employment terminates by
reason of your death, disability or retirement (as defined in the Plan) before
January 31, 2010, you immediately will vest in any RSUs and dividend equivalent
units for a performance measurement tranche that was completed prior to your
termination. You will forfeit any right to RSUs for the performance measurement
tranche for the year in which your termination occurs and any performance
measurement tranche commencing after your termination. You also will forfeit any
right to RSUs for the earnings measurement tranche. Further, if you terminate
employment before January 31, 2010 other than by reason of death, disability or
retirement, you will forfeit this award in its entirety.
     6. Shares. A number of shares of the Company’s class A common stock equal
to the

5



--------------------------------------------------------------------------------



 



number of vested RSUs and dividend equivalent units credited to your account
(less shares withheld to pay taxes) will be transferred to you on March 12,
2010, except that if your employment terminates by reason of your death, the
shares will be transferred to your estate no later than the March 12 of the
calendar year following your death.
     7. Nontransferable. This award and your RSUs and dividend equivalent units
are not transferable except by will or the laws of descent and distribution.
     IN WITNESS WHEREOF, UNITED PARCEL SERVICE, INC. has caused this Restricted
Stock Unit Award to be issued as of March 1, 2007.

         
ATTEST:
      UNITED PARCEL SERVICE, INC.
 
       
Secretary
      Chairman and Chief Executive Officer

6



--------------------------------------------------------------------------------



 



Exhibit A
Revenue growth ___%
Operating ROIC ___%
Earnings Per Share Target $__ as of December 31, 2009

                                                                               
              Revenue Growth                       ____%     ____%     ____%    
____%     ____%     ____%     ____%     ____%       Operating     ___%     ____%
to     to     to     to     to     to     to     to     to     ____% ROIC     or
less     _____%     _____%     _____%     _____%     _____%     _____%    
_____%     _____%     _____%     or more
____% or more     
    105 %     110 %     115 %     120 %     125 %     130 %     135 %     140 %
    145 %     150 %     150 %
____% to ____%
    100 %     105 %     110 %     115 %     120 %     125 %     130 %     135 %
    140 %     145 %     150 %
____% to ____%
    95 %     100 %     105 %     110 %     115 %     120 %     125 %     130 %  
  135 %     140 %     145 %
____% to ____%
    90 %     95 %     100 %     105 %     110 %     115 %     120 %     125 %  
  130 %     135 %     140 %
____% to ____%
    85 %     90 %     95 %     100 %     105 %     110 %     115 %     120 %    
125 %     130 %     135 %
____% to ____%
    80 %     85 %     90 %     95 %     100 %     105 %     110 %     115 %    
120 %     125 %     130 %
____% to ____%
    75 %     80 %     85 %     90 %     95 %     100 %     105 %     110 %    
115 %     120 %     125 %
____% to ____%
    70 %     75 %     80 %     85 %     90 %     95 %     100 %     105 %    
110 %     115 %     120 %
____% to ____%
    65 %     70 %     75 %     80 %     85 %     90 %     95 %     100 %     105
%     110 %     115 %
____% to ____%
    60 %     65 %     70 %     75 %     80 %     85 %     90 %     95 %     100
%     105 %     110 %
____% to ____%
    55 %     60 %     65 %     70 %     75 %     80 %     85 %     90 %     95 %
    100 %     105 %
____% to ____%
    50 %     55 %     60 %     65 %     70 %     75 %     80 %     85 %     90 %
    95 %     100 %
____% or less
    0 %     50 %     55 %     60 %     65 %     70 %     75 %     80 %     85 %
    90 %     95 %

7